Name: Council Regulation (EC) No 1036/2001 of 22 May 2001 prohibiting imports of Atlantic bigeye tuna (Thunnus obesus) originating in Belize, Cambodia, Equatorial Guinea, Saint Vincent and the Grenadines and Honduras
 Type: Regulation
 Subject Matter: international trade;  natural environment;  fisheries;  cooperation policy;  environmental policy
 Date Published: nan

 Avis juridique important|32001R1036Council Regulation (EC) No 1036/2001 of 22 May 2001 prohibiting imports of Atlantic bigeye tuna (Thunnus obesus) originating in Belize, Cambodia, Equatorial Guinea, Saint Vincent and the Grenadines and Honduras Official Journal L 145 , 31/05/2001 P. 0010 - 0011Council Regulation (EC) No 1036/2001of 22 May 2001prohibiting imports of Atlantic bigeye tuna (Thunnus obesus) originating in Belize, Cambodia, Equatorial Guinea, Saint Vincent and the Grenadines and HondurasTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) Fishery resources, which are an exhaustible natural resource, must be protected in the interests of biological balances and global food security.(2) In 1998 the International Commission for the Conservation of Atlantic Tuna (ICCAT), to which the European Community is a Contracting Party, adopted Resolution 98-18 concerning the unreported and unregulated catches of tuna by large-scale longline vessels in the Convention area.(3) The stock concerned cannot be managed effectively by the ICCAT Contracting Parties, whose fishermen are obliged to reduce their catches of Atlantic tuna, unless all non-Contracting Parties cooperate with ICCAT and comply with its conservation and management measures.(4) ICCAT has identified Belize, Cambodia, Equatorial Guinea, Saint Vincent and the Grenadines and Honduras as countries whose vessels fish Atlantic bigeye tuna in a manner which diminishes the effectiveness of the organisation's tuna conservation measures, substantiating its findings with data concerning catches, trade and the observation of vessels.(5) ICCAT's attempts to encourage five of the six States mentioned to comply with measures for the conservation and management of Atlantic swordfish have been to no avail. Honduras has been given extra time to prove that it is complying with conservation and management measures. In consequence, the result of the country's measures will be reviewed at the 2001 annual meeting.(6) ICCAT has recommended the Contracting Parties to take appropriate measures to prohibit imports of Atlantic bigeye tuna products originating in Belize, Cambodia, Equatorial Guinea, Saint Vincent and the Grenadines and Honduras. These measures will be lifted as soon as it is established that the countries in question have brought their fishing practices into line with ICCAT's measures. These measures must be implemented by the Community, which has sole competence in this matter.(7) In the case of Atlantic bigeye tuna products originating in Honduras, ICCAT's prohibition will enter into force on 1 January 2002, unless the country can provide documentary proof at ICCAT's 2001 meeting that its fishing activities have been brought into line with ICCAT's management and conservation measures.(8) These measures are compatible with the Community's obligations under other international agreements,HAS ADOPTED THIS REGULATION:Article 11. The release for free circulation in the Community of Atlantic bigeye tuna (Thunnus obesus) of CN codes ex 0301 99 90, ex 0302 39 19, ex 0302 39 99, ex 0303 49 41, ex 0303 49 43, ex 0303 49 49, ex 0303 49 90, ex 0304 10 38, ex 0304 10 98, ex 0304 20 45, ex 0304 90 97, ex 0305 20 00, ex 0305 30 90, ex 0305 49 80, ex 0305 59 90, ex 0305 69 90, ex 1604 14 11, ex 1604 14 16, ex 1604 14 18 and ex 1604 20 70 originating in Belize, Cambodia, Equatorial Guinea and Saint Vincent and the Grenadines is hereby prohibited.2. The landing of the products referred to in paragraph 1 for the purposes of Community transit is hereby prohibited.Article 2This Regulation shall not apply to quantities of the products referred to in Article 1(1) which can be shown to the satisfaction of the competent national authorities to have been en route to Community territory on the date of its entry into force and which are released for free circulation no later than fourteen days after that date.Article 3Articles 1 and 2 shall apply to Atlantic bigeye tuna (Thunnus obesus) of CN codes ex 0301 99 90, ex 0302 39 19, ex 0302 39 99, ex 0303 49 41, ex 0303 49 43 ex 0303 49 49, ex 0303 49 90, ex 0304 10 38, ex 0304 10 98, ex 0304 20 45, ex 0304 90 97, ex 0305 20 00, ex 0305 30 90, ex 0305 49 80, ex 0305 59 90, ex 0305 69 90, ex 1604 14 11, ex 1604 14 16, ex 1604 14 18 and ex 1604 20 70 originating in Honduras.Article 4This Regulation shall enter into force on 1 July 2001.Article 3 shall apply from 1 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 May 2001.For the CouncilThe PresidentM. Winberg